PER CURIAM:
Michael A. Duncan appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. § 1915A(b) (2000) and denying his motion to amend. We have reviewed the record and find that these appeals are frivolous. Accordingly, we dismiss the appeals on the reasoning of the district court. See Duncan v. Sherman, No. CA 02 1869 AM (E.D. Va. filed Jan. 21, 2003 & entered Jan. 22, 2003; filed Feb. 12, 2003 & entered Feb. 13, 2003). We deny Duncan’s motion to appoint counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.